Exhibit 10.1

CELL THERAPEUTICS, INC.

JAMES BIANCO EMPLOYMENT AGREEMENT

This Employment Agreement is entered into as of December 31, 2008, (the
“Effective Date”) by and between Cell Therapeutics, Inc. (the “Company”), and
James A. Bianco (the “Executive”) (the “Agreement”) and effective January 1,
2009. This Agreement will automatically terminate on December 31, 2010 unless it
is amended prior to such time to extend the termination date.

1. Duties and Scope of Employment.

(a) Positions and Duties. As of the Effective Date, Executive will continue to
serve as Chief Executive Officer of the Company reporting directly to the
Company’s Board of Directors (the “Board”). Executive will render such business
and professional services in the performance of his duties, consistent with
Executive’s position within the Company, as will reasonably be assigned to him
by the Board.

(b) Board Membership. During Executive’s employment, at each annual meeting of
the Company’s stockholders at which Executive’s term as a member of the Board
has otherwise expired, the Company will nominate Executive to serve as a member
of the Board. Executive’s service as a member of the Board will be subject to
any required stockholder approval. While a member of the Board, Executive will
be permitted to attend all meetings of the Board and executive sessions thereof,
on substantially the same basis as other members of the Board, except as is
prohibited by applicable law or listing standard and except any meeting of the
Independent Directors held in an executive session. Notwithstanding the
preceding sentence, Executive will not have the right to attend any portion of a
meeting or executive session where the item of discussion relates to Executive’s
employment, including (but not limited to) his compensation, performance, and/or
service on the Board.

(c) Obligations. During Executive’s employment, Executive will perform his
duties faithfully and to the best of his ability and will devote his full
business efforts and time to the Company. For the duration of Executive’s
employment, Executive agrees not to actively engage in any other employment,
occupation or consulting activity for any direct or indirect remuneration
without the prior written approval of the Board. Notwithstanding the foregoing,
Executive may serve on civic or charitable boards, fulfill speaking engagements
and manage personal investments, provided that they do not materially interfere
with Executive’s responsibilities and are otherwise not competitive and do not
conflict with the Company’s business in any manner. Executive may also serve in
non-executive roles (including as a non-executive chairman of a board or a
similar role) for other entities, provided Executive receives prior written
approval from the Board, which approval shall not be unreasonably withheld. As
of the Effective Date, the Board has approved Executive’s role as a consultant
and as a member of the Board of Directors of Aequus Biopharma, Inc. Executive
shall comply with the Company’s policies and rules, as they may be in effect
from time to time during Executive’s employment.



--------------------------------------------------------------------------------

2. At-Will Employment. The parties agree that the Executive’s employment with
the Company constitutes “at-will” employment and may be terminated at any time
with or without cause or notice. Executive understands and agrees that neither
his job performance nor promotions, commendations, bonuses or the like from the
Company give rise to or in any way serve as the basis for modification,
amendment, or extension, by implication or otherwise, of his employment with the
Company.

3. Compensation.

(a) Base Salary. During Executive’s employment, the Company will pay Executive
as compensation for his services a base salary at the annualized rate of Six
Hundred Fifty Thousand Dollars ($650,000) (the “Base Salary”); provided that the
Compensation Committee of the Board (the “Committee”) shall reconsider such Base
Salary on or before February 28, 2009 and, in its’ sole discretion after due
consideration, determine to maintain or increase such Base Salary for the
remainder of Executive’s employment. The Base Salary will be paid periodically
in accordance with the Company’s normal payroll practices and be subject to the
usual, required withholding.

(b) Annual Bonus. Executive will be eligible to earn an annual performance bonus
each calendar year based upon Executive’s actual achievement for the calendar
year relative to certain specified objective or subjective performance goals, as
determined by the Committee in its sole discretion. Specifically:

(i) Executive will be eligible to earn a target bonus for a calendar year of
performance based upon Executive’s achievement of specified reasonable and
achievable individual, financial and/or business goals (the “Target Bonus
Goals”), which goals are established, after consultation with Executive, by the
Committee no later than sixty (60) days after the beginning of each calendar
year of performance; provided that the Target Bonus Goals for the 2009 calendar
year of performance shall be established by February 28, 2009. Executive will be
eligible to receive a target bonus of at least fifty percent (50%) of his Base
Salary upon one hundred percent (100%) achievement of the Target Bonus Goals.
For purposes of clarity, the Committee may approve individual Target Bonus Goals
which, if achieved, will result in some portion of the target bonus being
achieved, as determined by the Committee in its’ sole discretion. The Committee
may also, in its’ sole discretion, approve discretionary bonuses in any amount
at any time.

(ii) Executive will be eligible to earn additional bonus amounts for a calendar
year of performance based upon Executive’s achievement of specified individual,
financial and/or business goals which are considered “stretch” goals that are
achievable upon Executive’s outstanding performance for the calendar year of
performance (the “Stretch Bonus Goals”), which goals and the additional bonus
amounts that are eligible to be earned upon one hundred percent
(100%) achievement of one or more of such goals shall be established, after
consultation with Executive, by the Committee no later than sixty (60) days
after the beginning of each calendar year of performance; provided that the
Stretch Bonus Goals and amount of additional bonus that may be earned for the
2009 calendar year of performance shall be established by February 28, 2009.

 

2



--------------------------------------------------------------------------------

Whether or not any target bonus or additional bonus is earned by Executive will
depend on Executive’s actual performance for the calendar year relative to the
established performance goals, as determined by the Committee, in its sole
discretion. Notwithstanding anything stated herein to the contrary, Executive
must be employed by or providing services to the Company on the date bonus
payments are made to be eligible to receive any target or additional bonus
amounts (Executive will not receive any target or additional bonus amounts if
Executive’s service terminates, for any reason, prior to the date either such
bonus amount is paid).

(c) Equity Compensation. Executive will be eligible to receive equity awards at
the discretion of the Board or the Committee, as applicable, under and pursuant
to the terms of the Company’s equity plans. In its’ sole and absolute
discretion, the Committee shall determine a reasonable strategy for future
equity awards on or before February 28, 2009.

4. Executive Benefits.

(a) Health Benefits. During Executive’s employment, Executive will be entitled
to participate in the employee benefit plans currently and hereafter maintained
by the Company and generally available to other senior executives of the
Company, including, without limitation, the Company’s group medical (including
reimbursement of retainer fees for physician concierge services (MD2), subject
to a maximum cap on such reimbursements of Fifteen Thousand Dollars ($15,000)
per year), dental, vision, and flexible-spending account plans. To the extent
the Company cancels or changes the benefit plans and programs generally
available to other senior executives of the Company, the Company reserves the
right to cancel or change the benefit plans and programs it offers to Executive
on an equivalent basis.

(b) Life/Disability Insurance. The Company will pay the annual premiums for
universal life insurance (or other non-term life insurance) for the benefit of
Executive and his beneficiaries, with a policy coverage amount of not less than
Five Million Dollars ($5,000,000); provided that the total premiums for such
life insurance paid by the Company shall not exceed Forty One Thousand Five
Hundred Dollars ($41,500) per year (such cap shall be adjusted annually based on
the cost of living adjustments applicable to U.S. social security benefits
beginning with calendar year 2010; Executive shall not be entitled to any tax
gross-up for this life insurance benefit). Furthermore, the Company will
provide, at Executive’s expense, disability insurance for the benefit of
Executive. Executive’s Base Salary will be increased by the amount of the annual
premium for such disability coverage and the Company’s records will reflect that
the premiums for the disability policy have been paid by the Executive. The
above benefits are subject to availability at reasonable cost and any
limitations resulting from Executive’s physical condition; provided that, in the
event the annual premium cost of the above life insurance coverage shall
increase above the premium cap specified above due to changes in Executive’s
physical condition or other factors, the Company shall pay the annual premiums
for such coverage as may be available and which is as comparable to the above
coverage as possible, with total annual premiums not to exceed the annual
premium cap specified above. The policy will accrue to the benefit of Executive
and Executive will be entitled to the full ownership and benefit of the life
insurance policy, even after termination of his employment for any reason.

(c) Health Club Membership. The Company will reimburse the Executive for the
reasonable dues and expenses of maintaining his health club membership, not to
exceed Five Hundred Dollars ($500) per month (Executive shall not be entitled to
any tax gross-up for this health club benefit).

 

3



--------------------------------------------------------------------------------

(d) Chartered Aircraft. To the extent permitted by the Company’s travel policy
to be reviewed and approved from time to time by the Company’s audit committee:
(i) the Company shall pay for Executive’s use of chartered aircraft for business
purposes when cost effective and/or in the best interests of the Company, and
(ii) Executive’s family members may accompany Executive on such business trips,
provided that Executive must pay the Company the amount necessary to ensure that
such travel by Executive’s family members will not be treated as taxable
compensation to Executive. (Executive shall not be entitled to any tax gross-up
for this chartered aircraft benefit).

(e) Tax Preparation. The Company shall reimburse Executive for all reasonable
costs and expenses incurred by Executive for outside tax planning and tax return
preparation services for Executive, up to a maximum of Three Thousand Five
Hundred Dollars ($3,500)(Executive shall not be entitled to any tax gross-up for
this tax preparation benefit).

(f) Medical License Fees. The Company shall promptly reimburse Executive for all
reasonable and necessary costs and expenses incurred by Executive to maintain
Executive’s medical license (Executive shall not be entitled to any tax gross-up
for this benefit).

5. Vacation. Executive will be entitled to paid vacation of four (4) weeks per
year in accordance with the Company’s vacation policy, with the timing and
duration of specific vacations mutually and reasonably agreed to by parties
hereto. Any accrued but unused vacation time will be carried to the following
year, pursuant to Company policy.

6. Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time.

7. Severance.

(a) Involuntary Termination. If Executive’s employment is terminated by the
Company without Cause (as defined herein) or if Executive resigns from
Executive’s employment for Good Reason (as defined herein)(for purposes of
clarity, a termination without Cause or for Good Reason does not include a
termination that occurs as a result of Executive’s death or disability), and
provided that such termination constitutes a “separation from service” as
defined in Treasury Regulation Section 1.409A-1(h) (“Separation”) and Executive
signs and does not revoke a general release of all claims in the form prescribed
by the Company (a “Release”) and such Release becomes effective within sixty
(60) days of Executive’s Separation (the “Deadline”), then, subject to
Section 7(e) below, Executive shall receive: (i) two (2) years of Base Salary,
which shall be paid in twenty-four (24) equal installments pursuant to the
Company’s regular payroll procedures, commencing on the Company’s first normal
payroll date that occurs on or after the Deadline; (ii) any unvested portion of
any outstanding options and/or any unvested shares of Company common stock that
have been issued under any stock option and stock incentive plans of the Company
or otherwise will immediately vest and become

 

4



--------------------------------------------------------------------------------

exercisable and will remain exercisable for a period of two (2) years following
the date of Executive’s Separation (except with respect to any options granted
pursuant to a plan intended to qualify under Section 423 of the Internal Revenue
Code of 1986, as amended (the “Code”)), subject to the terms of the applicable
plan and award agreement; (iii) the Company shall reimburse Executive for
monthly premiums paid to continue Executive’s (and, if applicable, Executive’s
eligible spouse and dependents) Company health insurance under the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”) for two (2) years from the date that
Executive (and, if applicable, Executive’s eligible spouse and dependents) lose
health care coverage as an employee under the Company’s health plans until the
earlier of: (1) a date two (2) years after the date health care coverage is lost
as an employee; or (2) a date on which the Executive is covered under the
medical plan of another employer, which does not exclude pre-existing
conditions; (iv) the Company shall continue to pay premiums to maintain any life
insurance for Executive, existing and paid for by the Company as of the date of
Executive’s Separation, for two (2) years following Executive’s Separation,
which payments shall be made on each regularly scheduled due date for such
payments beginning with the first regularly scheduled due date that occurs on or
after the Deadline (with any payments due prior to such time being made on such
date); and (v) all accrued but unused vacation and sick leave will be paid upon
Executive’s termination of employment.

(b) Voluntary Termination; Termination for Cause. If Executive’s employment with
the Company terminates voluntarily, other than for Good Reason by Executive or
for Cause by the Company, then (i) all vesting of unvested or restricted shares
of Company common stock or of any outstanding options under any stock option and
stock incentive plans of the Company or otherwise held by Executive will
terminate immediately; (ii) all payments of compensation by the Company to
Executive hereunder will terminate immediately (except as to amounts already
earned), and (iii) Executive will only be eligible for severance benefits in
accordance with the Company’s established policies as then in effect.

(c) Involuntary Termination after a Change of Control. In the event of a Change
of Control (as defined below) and Executive is terminated without Cause or
voluntarily terminates for Good Reason (for purposes of clarity, a termination
without Cause or for Good Reason does not include a termination that occurs as a
result of Executive’s death or disability) and provided that such termination
constitutes a Separation and Executive signs and does not revoke a Release and
such Release becomes effective by the Deadline, then, subject to Section 7(e),
Executive shall not receive the severance set forth in Section 7(a) above and
shall instead receive the following: (i) a lump sum payment equal to two
(2) years of Base Salary, plus an amount equal to the greater of the average of
the three (3) prior years’ bonuses or thirty percent (30%) of Executive’s Base
Salary, which shall be paid on the Company’s first normal payroll date that
occurs on or after the Deadline, (ii) the Company shall reimburse Executive for
monthly premiums paid to continue Executive’s (and, if applicable, Executive’s
eligible spouse and dependents) Company health insurance under COBRA for two
(2) years from the date that Executive (and, if applicable, Executive’s eligible
spouse and dependents) lose health care coverage as an employee under the
Company’s health plans until the earlier of: (1) a date two (2) years after the
date health care coverage is lost as an employee; or (2) a date on which the
Executive is covered under the medical plan of another employer, which does not
exclude pre-existing conditions; (iii) the Company shall continue to pay
premiums to maintain any life insurance for Executive, existing and paid for by
the Company as of the date of Executive’s

 

5



--------------------------------------------------------------------------------

Separation, for two (2) years following Executive’s Separation, which payments
shall be made on each regularly scheduled due date for such payments beginning
with the first regularly scheduled due date that occurs on or after the Deadline
(with any payments due prior to such time being made on such date); and (iv) all
accrued but unused vacation and sick leave will be paid upon Executive’s
termination of employment.

(d) Code Section 409A. For purposes of Code Section 409A, each payment that is
paid under Sections 7(a) and/or (c) above is hereby designated as a separate
payment. Notwithstanding anything stated herein to the contrary, each of the
separate payments made within six (6) months of Executive’s Separation, to the
extent subject to Code Section 409A, is intended to be exempt from Code
Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii);
provided that (i) to the extent that any of such payments do not qualify to be
exempt from Code Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9)(iii) or otherwise exceeds the limit set forth in Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A) or any similar limit promulgated by
the Treasury or the IRS, and (ii) if the Company (for this purpose, “employer”
as defined in Treasury Regulation Section 1.409A-1(h)(3)) is publicly traded on
an established securities market or otherwise at the time of Executive’s
Separation and, at the time of Executive’s Separation Executive is a “specified
employee,” as defined in Treasury Regulation Section 1.409A-1(i), then the
portion of the payments that does not qualify or otherwise exceeds such limit
shall not be paid during the six (6) month period following Executive’s
Separation and shall instead be paid on the first business day following the
expiration of such six (6) month period or, if earlier, the date of Executive’s
death, and any remaining payments shall continue to be paid in accordance with
this Section 7.

(e) Forfeiture of Severance Benefits. Notwithstanding the foregoing, Executive
will forfeit, and if already paid, repay to the Company on an after-tax basis,
any severance benefits set forth in Section 7 (a) or (c) if: (i) the Company is
required to restate financials due to the material noncompliance of the Company
with any financial reporting requirement under the U.S. securities laws during
any period for which Executive was Chief Executive Officer of the Company;
(ii) Executive acts in a manner that would have constituted Cause had he been
employed at the time of such act; and/or (iii) Executive otherwise violates the
terms of this Agreement, including but not limited to the provisions of
Section 12.

(f) No Mitigation. Executive shall not be required to mitigate the amount of any
payment or benefit contemplated by this Section 7, nor shall any such payment or
benefit be reduced by any earnings or benefits that the Executive may receive
from any other source.

8. Change of Control Benefits. In the event of a Change of Control during
Executive’s employment, any unvested portion of any outstanding options and/or
any unvested shares of Company common stock that have been issued under any
stock option and stock incentive plans of the Company or otherwise held by
Executive at the time of the Change of Control will have such vesting
accelerated so as to become 100% vested and exercisable and will remain
exercisable for a period of two (2) years following the date of Executive’s
Separation (except with respect to any options granted pursuant to a plan
intended to qualify under Section 423 of the Code), subject to the terms of the
applicable plan and award agreement. Thereafter, any outstanding options and/or
shares of Company common stock that have been issued under any stock option and
stock incentive plans of the Company or otherwise held by Executive will be
subject to the terms, definitions and provisions of the applicable plan and
award agreements.

 

6



--------------------------------------------------------------------------------

9. Gross-Up. In the event that any compensation and other benefits provided for
in this Agreement following a Change of Control, Involuntary Termination, or
Voluntary Termination for Good Reason constitute “parachute payments” within the
meaning of Section 280G of the Code and will be subject to the excise tax
imposed by Section 4999 of the Code, then the Executive will receive (i) a
payment from the Company sufficient to pay such excise tax, and (ii) an
additional payment from the Company sufficient to pay the excise tax and federal
and state income taxes arising from the payments made by the Company to
Executive pursuant to this sentence. Any payment required pursuant to this
Section 9 will be paid as soon as practicable after a determination is made
pursuant to this Section; provided that, in any event, such payment will be paid
by the end of the calendar year next following the calendar year in which
Executive remits the related taxes in compliance with Treasury Regulation
Section 1.409A-3(i)(1)(v). Any determination required under this Section shall
be made in writing by the Company’s independent public accountants (the
“Accountants”), whose determination shall be conclusive and binding upon the
Executive and the Company for all purposes. In the event that the excise tax
incurred by Executive is determined by the Internal Revenue Service to be
greater or lesser than the amount so determined by the Accountants, the Company
and Executive agree to promptly make such additional payment, including interest
and any tax penalties, to the other party as the Accountants reasonably
determine is appropriate to ensure that the net economic effect to Executive
under this Section, on an after-tax basis, is as if the Code Section 4999 excise
tax did not apply to Executive. For purposes of making the calculations required
by this Section, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on interpretations of
the Code for which there is a “substantial authority” tax reporting position.
The Company and the Executive will furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section. The Company will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section. Except as specifically described in this section,
the Company has no obligation to pay Executive a gross-up for any other income
or excise tax that might be owed by the Executive as a result of any
compensation to Executive.

10. Definitions.

(a) Cause. For purposes of this Agreement, “Cause” is defined as (i) gross
negligence or willful misconduct in the performance of Executive’s duties to the
Company after written notice to Executive and the failure to cure same within
ten (10) days after receipt of written notice; (ii) refusal or failure to act in
accordance with any lawful specific direction or order of the Board after
written notice to Executive of such refusal or failure and failure to cure the
same within ten (10) days after receipt of written notice; (iii) commission of
any act of fraud with respect to the Company; (iv) Executive’s material breach
of any written agreement or material policy of the Company after written notice
to Executive of such breach and failure to cure, if curable, the same within ten
(10) days after receipt of written notice; and (v) Executive’s conviction of, or
plea of nolo contendre to, a crime which adversely affects the Company’s
business or reputation, in each case as determined by the Board.

 

7



--------------------------------------------------------------------------------

(b) Change of Control. For purposes of this Agreement, “Change of Control” of
the Company is defined as: (i) any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing 33% or more of
the total voting power represented by the Company’s then outstanding voting
securities; or (ii) a change in the composition of the Board occurring within a
two-year period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” will mean directors who either
(i) are members of the Company as of the date hereof, or (ii) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but will not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company); or (iii) the date of the consummation of a merger
or consolidation of the Company with any other corporation that has been
approved by the shareholders of the Company, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the shareholders
of the Company approve a plan of complete liquidation of the Company; or
(iv) the date of the consummation of the sale or disposition by the Company of
all or substantially all the Company’s assets.

(c) Good Reason. For purposes of this Agreement, “Good Reason” is defined as a
voluntary resignation by Executive upon thirty (30) days prior written notice to
the Company, within sixty (60) days following the occurrence of one or more of
the following events without Executive’s prior written consent: (i) a material
reduction in Executive’s responsibilities, authority, titles or offices
resulting in material diminution of his position, excluding for this purpose an
isolated, insubstantial, inadvertent action not taken in bad faith; (ii) a
reduction of more than ten percent (10%) of Executive’s Base Salary, other than
as a part of an across-the-board salary reduction applicable to executive
officers of the Company; (iii) relocation of Executive’s primary place of
business for the performance of his duties to a location which is more than
fifty (50) miles from its prior location; or (iv) a material breach by the
Company of this Agreement; and provided further that the Company shall have
thirty (30) days after delivery of such notice to cure, and only if the Company
does not cure within that time shall there be Good Reason.

11. Confidential Information. Executive agrees that the Company’s Confidential
Information and Invention Assignment Agreement (the “Confidential Information
Agreement”) that Executive has previously signed will remain in full force and
effect throughout the term of this Agreement.

12. Confidential Nature of Severance Payments.

(a) Noncompete. Executive agrees that, while he is employed by the Company and
for the two (2) year period following termination of his employment, he will not
(except in furtherance of his employment with the Company), without the prior
written consent of the Company, either directly or indirectly (i) solicit
business from, or compete with the

 

8



--------------------------------------------------------------------------------

Company or any Company affiliate for the business of, any customer of the
Company or any Company affiliate, (ii) operate, control, advise, be engaged by,
perform any consulting services for, invest in (other than less than one percent
(1%) of the outstanding stock in a publicly held corporation which is traded
over-the-counter or on a recognized securities exchange), or (iii) otherwise
become associated in any capacity with, any business, company, partnership,
organization, proprietorship, or other entity who or which researches, sells,
manufacturers or distributes oncology drugs or oncology products in those
geographical areas in which the Company or any Company affiliate conducts or has
conducted such business during Executive’s employment.

(b) Non-Solicitation. Executive agrees that while he is employed by the Company
and for an two (2) year period thereafter, he will not (except in furtherance of
his employment with the Company), without the prior written consent of the
Company, directly or indirectly solicit, induce, or attempt to solicit or induce
any employee, agent, or other representative or associate of the Company or any
Company affiliate to terminate its relationship with the Company or any Company
affiliate or in any way interfere with such a relationship or a relationship
between the Company or any Company affiliate and any of its suppliers or
distributors.

(c) Understanding of Covenants. The Executive represents that he (i) is familiar
with the foregoing covenants not to compete and not to solicit, and (ii) is
fully aware of his obligations hereunder, including, without limitation, the
reasonableness of the length of time, scope and geographic coverage of these
covenants.

13. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive’s
death and (b) any successor of the Company. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes. For this purpose, “successor” means any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company. None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance or other disposition of Executive’s
right to compensation or other benefits will be null and void.

14. Notices. All notices, requests, demands and other communications called for
hereunder will be in writing and will be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a well
established commercial overnight service, or (iii) four (4) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:

If to the Company:

Cell Therapeutics, Inc.

501 Elliot Avenue West, Suite 400

Seattle, Washington 98819

Attn: Chairman of the Board

 

9



--------------------------------------------------------------------------------

If to Executive:

At the last address provided to the Company

or, in the event Executive changes residences, at the last residential address
known by the Company.

15. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.

16. Arbitration.

(a) Executive agrees that any dispute or controversy arising out of, relating
to, or in connection with this Agreement, or the interpretation, validity,
construction, performance, breach, or termination thereof, will be settled by
binding arbitration to be held in King County, Washington in accordance with the
National Rules for the Resolution of Employment Disputes then in effect of the
American Arbitration Association (the “Rules”). The arbitrator may grant
injunctions or other relief in such dispute or controversy. The decision of the
arbitrator will be final, conclusive and binding on the parties to the
arbitration. Judgment may be entered on the arbitrator’s decision in any court
having jurisdiction.

(b) The arbitrator(s) will apply Washington law to the merits of any dispute or
claim, without reference to rules of conflicts of law. The arbitration
proceedings will be governed by federal arbitration law and by the Rules,
without reference to state arbitration law. The Executive hereby consents to the
personal jurisdiction of the state and federal courts located in Washington for
any action or proceeding arising from or relating to this Agreement or relating
to any arbitration in which the parties are participants.

(c) EXECUTIVE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION. EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EXECUTIVE
AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH
THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE,
BREACH OR TERMINATION THEREOF TO BINDING ARBITRATION, AND THAT THIS ARBITRATION
CLAUSE CONSTITUTES A WAIVER OF EXECUTIVE’S RIGHT TO A JURY TRIAL AND RELATES TO
THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE EMPLOYER/EMPLOYEE
RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, DISCRIMINATION CLAIMS.

17. Integration. This Agreement, together with the Confidential Information
Agreement, represents the entire agreement and understanding between the parties
as to the subject matter herein and supersedes all prior or contemporaneous
agreements whether written or oral. No waiver, alteration, or modification of
any of the provisions of this Agreement will be binding unless in writing and
signed by duly authorized representatives of the parties hereto.

 

10



--------------------------------------------------------------------------------

18. Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

19. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

20. Legal Fees. Following receipt of appropriate invoices and receipts, the
Company shall reimburse Executive for up to fifteen thousand dollars ($15,000)
of reasonable costs and expenses (including fees and disbursements of counsel)
actually incurred by Executive in negotiating the terms and conditions of this
Agreement.

21. Governing Law. This Agreement will be governed by the laws of the State of
Washington.

22. Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the date and year set
forth below.

 

Cell Therapeutics, Inc.     By:   /s/ Frederick W. Telling, Ph.D.     Date:  
December 31, 2008 Title:   Chairman, Compensation Committee       James A.
Bianco, M.D.       /s/ James A. Bianco, M.D.     Date:   December 31, 2008

 

12